Citation Nr: 0614995	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served as a member of the New Philippine Scouts 
from July 5, 1946, to December 3, 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the , Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
the veteran did not have qualifying service for entitlement 
to VA nonservice connected pension benefits.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he stated he wanted to have a hearing before the 
Board at Central Office in Washington, DC.  A hearing was 
scheduled in May 2006, and the record reflects the veteran 
failed to appear for the hearing.  Thus, his hearing request 
has been considered to be withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).


FINDING OF FACT

The appellant's only service was with the New Philippine 
Scouts from July 1946 to December 1949.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005), does not apply in the instant case.  The 
only issue before the Board is whether the appellant had 
qualifying service for the benefits sought.  The record 
includes service department verification of the appellant's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpretation of 
the pertinent law and regulations.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).

The appellant seeks nonservice-connected disability pension.  
Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Non-
service-connected disability pension may be awarded to a 
veteran of war who has qualifying service and is permanently 
and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  A 
veteran meets the service requirement if he or she served in 
the "active military, naval, or air service" during the 
time periods listed in 38 U.S.C.A. § 1521(j).

The appellant served in the Philippine Scouts from July 1946 
to December 1949.  All enlistments in the Philippine Scouts 
between October 6, 1945, and June 30, 1947, were in the 
"New" Philippine Scouts.  See 38 C.F.R. § 3.8(b); Laruan v. 
Principi, 4 Vet. App. 100 (1993).  New Philippine Scouts are 
limited, under 38 U.S.C.A. § 107(b), to VA benefits for 
compensation for service-connected disability or death, and 
their survivors may receive dependency and indemnity 
compensation for the service-connected death of the veterans.  
See Laruan, 1 Vet. App. at 101.  Under section 107(b), 
service in the New Philippine Scouts, however, is not deemed 
to be "active military, naval, or air service" for purposes 
of eligibility for nonservice-connected pension benefits.  
Id.  Therefore, the appellant, whose only service was in the 
New Philippine Scouts from July 1946 to December 1949 does 
not meet the qualifying service requisite for a non-service-
connected pension.

The Court has upheld this law and the associated regulations.  
See id.; Reonal v Brown, 5 Vet. App. 458 (1993); Manlincon v. 
West, 12 Vet. App. 238 (1999).  Similar restrictions 
involving Philippine service have been held not to violate 
the United States Constitution.  See Quiban v. Veterans 
Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), rehearing 
denied (July 18, 1991).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit upheld the constitutionality of 
section 107(a) as applied to a Philippine veteran who 
subsequently moved to the United States.  See Talon v. Brown, 
999 F.2d 514, 517 (Fed. Cir. 1993), cert. denied, 126 L. Ed. 
2d 601 (1993).

In summary, the appellant's only service was with the new 
Philippine Scouts from July 1946 to December 1949.  Pursuant 
to statutory and case law, the appellant's service in the 
former "New" Philippine Scouts was not active military, 
naval, or air service for purposes of qualifying for VA 
benefits except for certain specified benefits.  38 U.S.C.A. 
§ 107(b).  Pension is not a specified benefit, so it is not 
available to a former "New" Philippine Scout.  See id.  
Therefore, the veteran's service does not provide the 
appellant basic eligibility for non-service-connected 
pension.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for entitlement to VA pension benefits is 
not established.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


